783 F.2d 767
Robert G. WRAY, Plaintiff-Appellant,v.INTERNAL REVENUE SERVICE, D. Randall Smith and David G.Frythe, Defendants-Appellees.
No. 84-6548.
United States Court of Appeals,Ninth Circuit.
Dec. 4, 1985.On Motion for ReconsiderationFeb. 28, 1986.

Robert G. Wray, Highland, Utah, for plaintiff-appellant.
Glenn L. Archer, Jr., Asst. Atty. Gen., Michael L. Paup, Chief, U.S. Dept. of Justice, Washington, D.C., for defendants-appellees.
Before FLETCHER, FERGUSON and BEEZER, Circuit Judges.

ORDER

1
Appellees' motion to dismiss this appeal as moot is granted.    United States v. Silva and Silva Accountancy Corp., 641 F.2d 710, 711 (9th Cir.1981).  The case is remanded to the district court with directions to vacate the order dismissing the petition to quash the summons and to dismiss the petition as moot.

ON MOTION FOR RECONSIDERATION

2
Appellant's motion for reconsideration of our order of December 4, 1985, is denied.  Appellant is not prohibited from attempting to suppress the information obtained through the summons if the Government seeks to use that information against him in a subsequent proceeding.    See United States v. Sherlock, 756 F.2d 1145, 1147 (5th Cir.1985);  United States v. Kis, 658 F.2d 526, 535 (7th Cir.1981), cert. denied, 455 U.S. 1018, 102 S. Ct. 1712, 72 L. Ed. 2d 135 (1982);  see also United States v. Munsingwear, 340 U.S. 36, 40, 71 S. Ct. 104, 107, 95 L. Ed. 36 (1950).